--------------------------------------------------------------------------------

CHINA PUBLIC SECURITY TECHNOLOGY, INC.

2007 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED SHARES GRANT



Capitalized but otherwise undefined terms in this Notice of Restricted Shares
Grant and the attached Restricted Shares Grant Agreement shall have the same
defined meanings as in the China Public Security Technology, Inc. 2007 Equity
Incentive Plan (the "Plan").

Grantee Name: ___________________ Address: ___________________

You have been granted Restricted Shares subject to the terms and conditions of
the Plan and the attached Restricted Shares Grant Agreement, as follows:

Date of Grant:

___________________

 

 

Vesting Commencement Date:

___________________

 

 

Total Number of

 

Shares Granted:

___________________

 

 

Agreement Date

___________________

 

 

Vesting Schedule:    The Restricted Shares shall be fully vested on the Grant
Date.

 

 

--------------------------------------------------------------------------------

CHINA PUBLIC SECURITY TECHNOLOGY, INC.

2007 EQUITY INCENTIVE PLAN

RESTRICTED SHARES GRANT AGREEMENT



This RESTRICTED SHARES GRANT AGREEMENT ("Agreement"), dated as of the Agreement
Date specified on the Notice of Restricted Shares Grant is made by and between
CHINA PUBLIC SECURITY TECHNOLOGY, INC., a Florida corporation (the "Company"),
and the grantee named in the Notice of Restricted Shares Grant (the "Grantee,"
which term as used herein shall be deemed to include any successor to Grantee by
will or by the laws of descent and distribution, unless the context shall
otherwise require).



BACKGROUND

Pursuant to the Company’s 2007 Equity Incentive Plan (the "Plan"), the Company,
acting through the Administrator, approved the issuance to Grantee, effective as
of the date set forth above, of an award of the number of Restricted Shares as
is set forth in the attached Notice of Restricted Shares Grant (which is
expressly incorporated herein and made a part hereof, the "Notice of Restricted
Shares Grant") upon the terms and conditions hereinafter set forth.

NOW, THEREFORE

, in consideration of the mutual premises and undertakings hereinafter set
forth, the parties hereto agree as follows:



1.

    Grant of Restricted Shares. The Company hereby grants to Grantee, and
Grantee hereby accepts the number of Restricted Shares set forth in the Notice
of Restricted Shares Grant.



2.

    Shareholder Rights.



(a)

     Voting Rights. Until such time as all or any part of the Restricted Shares
are forfeited to the Company under this Agreement, if ever, Grantee (or any
successor in interest) shall have the rights of a Shareholder, including voting
rights, with respect to the Restricted Shares subject, however, to the transfer
or any other restrictions set forth in the Plan.



(b)

    Dividends and Other Distributions. During the Period of Restriction,
Participants holding Restricted Shares shall be entitled to all regular cash
dividends or other distributions paid with respect to all Shares while they are
so held. If any such dividends or distributions are paid in Shares, such Shares
shall be subject to the same restrictions on transferability and forfeitability
as the Restricted Shares with respect to which they were paid.



3.

    Vesting of Restricted Shares.



(a)

    The Restricted Shares shall be restricted and subject to forfeiture until
vested. The Restricted Shares which have vested and are no longer subject to
forfeiture are sometimes referred to as "Vested Shares." All Restricted Shares
which have not become Vested Shares are hereinafter sometimes referred to as
"Nonvested Shares."



--------------------------------------------------------------------------------

(b)

    Except as otherwise provided in this section, Restricted Shares shall vest
and become nonforfeitable in accordance with the vesting schedule contained in
the Notice of Restricted Shares Grant.

(i)     100% of Grantee’s Nonvested Shares shall become fully vested upon a
Change of Control.

(c)     Definitions. Terms used in this section shall have the following
meanings:

(i)     "Cause" has the meaning ascribed to such term or words of similar import
in Grantee’s written employment or service contract with the Company or its
subsidiaries and, in the absence of such agreement or definition, means
Grantee’s (i) conviction of, or plea of nolo contendere to, a felony or crime
involving moral turpitude; (ii) fraud on or misappropriation of any funds or
property of the Company or its subsidiaries, or any affiliate, customer or
vendor; (iii) personal dishonesty, incompetence, willful misconduct, willful
violation of any law, rule or regulation (other than minor traffic violations or
similar offenses), or breach of fiduciary duty which involves personal profit;
(iv) willful misconduct in connection with Grantee’s duties or willful failure
to perform Grantee’s responsibilities in the best interests of the Company or
its subsidiaries; (v) illegal use or distribution of drugs; (vi) violation of
any rule, regulation, procedure or policy of the Company or its subsidiaries; or
(vii) breach of any provision of any employment, non-disclosure,
non-competition, non-solicitation or other similar agreement executed by Grantee
for the benefit of the Company or its subsidiaries, all as determined by the
Board of Directors of the Company, which determination will be conclusive.

(ii)     "Retirement" means Grantee’s retirement from Company employ at age 65
as determined in accordance with the policies of the Company or its subsidiaries
in good faith by the Board of Directors of the Company, which determination will
be final and binding on all parties concerned.

(d)     Unvested Shares may not be sold, transferred, assigned, pledged, or
otherwise disposed of, directly or indirectly, whether by operation of law or
otherwise. The restrictions set forth in this Section 3(d) shall terminate upon
a Change of Control.

4.     Forfeiture of Nonvested Shares. Except as provided herein, if Grantee's
service with the Company ceases for any reason other than Grantee’s (a) death,
(b) Disability, (c) retirement at age 65, or (d) termination by the Company
without cause, any Nonvested Shares shall be automatically forfeited to the
Company.

(a)     Legend. Each certificate representing Restricted Shares granted pursuant
to the Notice of Restricted Shares Grant may bear a legend substantially as
follows:

> > "THE SALE OR OTHER TRANSFER OF THE SHARES REPRESENTED BY THIS CERTIFICATE,
> > WHETHER VOLUNTARY, INVOLUNTARY OR BY OPERATION OF LAW, IS SUBJECT TO CERTAIN
> > RESTRICTIONS ON TRANSFER AS SET FORTH IN THE CHINA PUBLIC SECURITY
> > TECHNOLOGY, INC. 2007 EQUITY INCENTIVE PLAN AND IN A RESTRICTED SHARE GRANT
> > AGREEMENT. A COPY OF SUCH PLAN AND SUCH AGREEMENT MAY BE OBTAINED FROM CHINA
> > PUBLIC SECURITY TECHNOLOGY, INC."

--------------------------------------------------------------------------------



(b)     Escrow of Nonvested Shares. The Company shall have the right to retain
the certificates representing Nonvested Shares in the Company’s possession until
such time as all restrictions applicable to such Shares have been satisfied.

(c)     Removal of Restrictions. The Participant shall be entitled to have the
legend removed from certificates representing Vested Shares.

5.     Recapitalizations, Exchanges, Mergers, Etc. The provisions of this
Agreement shall apply to the full extent set forth herein with respect to any
and all shares of capital stock of the Company or successor of the Company which
may be issued in respect of, in exchange for, or in substitution for the
Restricted Shares by reason of any stock dividend, split, reverse split,
combination, recapitalization, reclassification, merger, consolidation or
otherwise which does not terminate this Agreement. Except as otherwise provided
herein, this Agreement is not intended to confer rights upon any other person
except the parties hereto any rights or remedies hereunder.

6.     Grantee Representations.

Grantee represents to the Company the following:

(a)     Restrictions on Transfer. Grantee acknowledges that the Restricted
Shares to be issued to Grantee must be held indefinitely unless subsequently
registered and qualified under the Securities Act or unless an exemption from
registration and qualification is otherwise available. In addition, Grantee
understands that the certificate representing the Restricted Shares will be
imprinted with a legend which prohibits the transfer of such Restricted Shares
unless they are sold in a transaction in compliance with the Securities Act or
are registered and qualified or such registration and qualification are not
required in the opinion of counsel acceptable to the Company.

(b)     Relationship to the Company; Experience. Grantee either has a
preexisting business or personal relationship with the Company or any of its
officers, directors or controlling persons or, by reason of Grantee’s business
or financial experience or the business or financial experience of Grantee’s
personal representative(s), if any, who are unaffiliated with and who are not
compensated by the Company or any affiliate or selling agent, directly or
indirectly, has the capacity to protect Grantee’s own interests in connection
with Grantee’s acquisition of the Restricted Shares to be issued to Grantee
hereunder. Grantee and/or Grantee’s personal representative(s) have such
knowledge and experience in financial, tax and business matters to enable
Grantee and/or them to utilize the information made available to Grantee and/or
them in connection with the acquisition of the Restricted Shares to evaluate the
merits and risks of the prospective investment and to make an informed
investment decision with respect thereto.

(c)     Grantee’s Liquidity. In reaching the decision to invest in the
Restricted Shares, Grantee has carefully evaluated Grantee’s financial resources
and investment position and the risks associated with this investment, and
Grantee acknowledges that Grantee is able to bear the economic risks of the
investment. Grantee (i) has adequate means of providing for Grantee’s current
needs and possible personal contingencies, (ii) has no need for liquidity in
Grantee’s investment, (iii) is able to bear the substantial economic risks of an
investment in the Restricted Shares for an indefinite period and (iv) at the
present time, can afford a complete loss of such investment. Grantee’s
commitment to investments which are not readily marketable is not
disproportionate to Grantee’s net worth and Grantee’s investment in the
Restricted Shares will not cause Grantee’s overall commitment to become
excessive.

--------------------------------------------------------------------------------



(d)     Access to Data. Grantee acknowledges that during the course of this
transaction and before deciding to acquire the Restricted Shares, Grantee has
been provided with financial and other written information about the Company.
Grantee has been given the opportunity by the Company to obtain any information
and ask questions concerning the Company, the Restricted Shares, and Grantee’s
investment that Grantee felt necessary; and to the extent Grantee availed
himself of that opportunity, Grantee has received satisfactory information and
answers concerning the business and financial condition of the Company in
response to all inquiries in respect thereof.

(e)     Risks. Grantee acknowledges and understands that (i) an investment in
the Company constitutes a high risk, (ii) the Restricted Shares are highly
speculative, and (iii) there can be no assurance as to what investment return,
if any, there may be. Grantee is aware that the Company may issue additional
securities in the future which could result in the dilution of Grantee’s
ownership interest in the Company.

(f)     Valid Agreement. This Agreement when executed and delivered by Grantee
shall constitute a valid and legally binding obligation of Grantee which is
enforceable in accordance with its terms.

(g)     Residence. The address set forth on the Notice of Restricted Shares
Grant is Grantee’s current address and accurately sets forth Grantee’s place of
residence.

(h)     Tax Consequences. Grantee has reviewed with Grantee’s own tax advisors
the federal, state, local and foreign tax consequences of this investment and
the transactions contemplated by this Agreement. Grantee is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents. Grantee understands that Grantee (and not the Company) shall be
responsible for Grantee’s own tax liability that may arise as a result of the
transactions contemplated by this Agreement. Grantee understands that Section 83
of the Internal Revenue Code of 1986, as amended (the "Code"), taxes as ordinary
income the difference between the Grant Date value of the Restricted Shares and
the fair market value of the Restricted Shares as of the date any restrictions
on the Restricted Shares lapse. Grantee understands that Grantee may elect to be
taxed at the time the Restricted Shares is granted rather than when and as the
restrictions lapse by filing an election under Section 83(b) of the Code with
the Internal Revenue Service within 30 days from the Grant Date. The form for
making this election is attached as Exhibit A hereto.

> > GRANTEE ACKNOWLEDGES THAT IT IS GRANTEE’S SOLE RESPONSIBILITY AND NOT THE
> > COMPANY’S TO FILE TIMELY ANY ELECTION UNDER SECTION 83(b), EVEN IF GRANTEE
> > REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON GRANTEE’S
> > BEHALF.

--------------------------------------------------------------------------------

7.

    Tax Withholding. The Company has the power and the right to deduct or
withhold, or require Grantee to remit to the Company, an amount sufficient to
satisfy Federal, state and local taxes (including the Grantee’s FICA obligation)
required by law to be withheld with respect to the grant and vesting of the
Restricted Shares.

8.     No Employment Contract Created. The issuance of the Restricted Shares
shall not be construed as granting to Grantee any right with respect to
continuance of employment or any service with the Company or any of its
subsidiaries. The right of the Company or any of its subsidiaries to terminate
at will Grantee's employment or terminate Grantee’s service at any time (whether
by dismissal, discharge or otherwise), with or without cause, is specifically
reserved, subject to any other written employment or other agreement to which
the Company and Grantee may be a party.

9.     Interpretation. This Agreement is being issued pursuant to the terms of
the Plan, and shall in all respects be interpreted in accordance therewith. The
Administrator shall interpret and construe this Agreement and the Plan, and any
action, decision, interpretation or determination made in good faith by the
Administrator shall be final and binding on the Company and Grantee.

10.   Notices. All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if (i) personally
delivered or sent by telecopy, (ii) sent by nationally-recognized overnight
courier or (iii) sent by registered or certified mail, postage prepaid, return
receipt requested, addressed as follows:

if to Grantee, to the address (or telecopy number) set forth on the Notice of
Restricted Shares Grant; and

if to the Company, to the attention of the Chief Financial Officer at the
address set forth below:



China Public Security Technology, Inc.
21st Floor, Everbright Bank Building,
Zhuzilin, Futian District,
Shenzhen, Guangdong, 518040
People’s Republic of China



or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. Any such
communication shall be deemed to have been given (i) when delivered, if
personally delivered, or when telecopied, if telecopied, (ii) on the first
Business Day (as hereinafter defined) after dispatch, if sent by
nationally-recognized overnight courier and (iii) on the fourth Business Day
following the date on which the piece of mail containing such communication is
posted, if sent by mail. As used herein, "Business Day" means a day that is not
a Saturday, Sunday or a day on which banking institutions in the city to which
the notice or communication is to be sent are not required to be open.

--------------------------------------------------------------------------------



11.   Specific Performance. Grantee expressly agrees that the Company will be
irreparably damaged if the provisions of this Agreement and the Plan are not
specifically enforced. Upon a breach or threatened breach of the terms,
covenants and/or conditions of this Agreement or the Plan by Grantee, the
Company shall, in addition to all other remedies, be entitled to a temporary or
permanent injunction, without showing any actual damage, and/or decree for
specific performance, in accordance with the provisions hereof and thereof. The
Administrator shall have the power to determine what constitutes a breach or
threatened breach of this Agreement or the Plan. Any such determinations shall
be final and conclusive and binding upon Grantee.

12.    No Waiver. No waiver of any breach or condition of this Agreement shall
be deemed to be a waiver of any other or subsequent breach or condition, whether
of like or different nature.

13.   Grantee Undertaking. Grantee hereby agrees to take whatever additional
actions and execute whatever additional documents the Company may in its
reasonable judgment deem necessary or advisable in order to carry out or effect
one or more of the obligations or restrictions imposed on Grantee pursuant to
the express provisions of this Agreement.

14.    Modification of Rights. The rights of Grantee are subject to modification
and termination in certain events as provided in this Agreement and the Plan.

15.   Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida applicable to contracts made
and to be wholly performed therein, without giving effect to its conflict of
laws principles.

16.   Counterparts; Facsimile Execution. This Agreement may be executed in one
or more counterparts, each of which shall be deemed to be an original, but all
of which together shall constitute one and the same instrument. Facsimile
execution and delivery of this Agreement is legal, valid and binding execution
and delivery for all purposes.

17.   Entire Agreement. This Agreement (including the Notice of Restricted
Shares Grant) and the Plan, constitute the entire agreement between the parties
with respect to the subject matter hereof, and supersede all previously written
or oral negotiations, commitments, representations and agreements with respect
thereto.

18.  Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

19. WAIVER OF JURY TRIAL. THE GRANTEE HEREBY EXPRESSLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF

, the parties hereto have executed this Restricted Share Grant Agreement as of
the date first written above.

  CHINA PUBLIC SECURITY TECHNOLOGY, INC.       By: ___________________   Name:  
Title:       GRANTEE:       ______________________   Name:

--------------------------------------------------------------------------------

SPOUSE'S CONSENT TO AGREEMENT
(Required where Grantee resides in a community property state)

I acknowledge that I have read the Agreement and the Plan and that I know and
understand the contents of both. I am aware that my spouse has agreed therein to
the imposition of certain forfeiture provisions and restrictions on
transferability with respect to the Restricted Shares that are the subject of
the Agreement, including with respect to my community interest therein, if any,
on the occurrence of certain events described in the Agreement. I hereby consent
to and approve of the provisions of the Agreement, and agree that I will abide
by the Agreement and bequeath any interest in the Restricted Shares which
represents a community interest of mine to my spouse or to a trust subject to my
spouse's control or for my spouse's benefit or the benefit of our children if I
predecease him.

Dated: ___________________ ___________________   Signature          
___________________   Print Name

--------------------------------------------------------------------------------

Exhibit A

ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986

The undersigned taxpayer hereby elects, pursuant to Sections 55 and 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
or alternative minimum taxable income, as the case may be, for the current
taxable year the amount of any compensation taxable to taxpayer in connection
with taxpayer’s receipt of the property described below.

1.     The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

 

TAXPAYER: SPOUSE:

NAME:

   

ADDRESS:

   

IDENTIFICATION NO.:

   

TAXABLE YEAR:

   

2.     The property with respect to which the election is made is described as
follows: ____ shares (the "Shares") of the Common Stock of China Public Security
Technology Inc. (the "Company").

3.     The date on which the property was transferred is:___________________
,______.

4.     The property is subject to the following restrictions:

The Shares may not be transferred and are subject to forfeiture under the terms
of an agreement between the taxpayer and the Company. These restrictions lapse
upon the satisfaction of certain conditions contained in such agreement.

5.     The fair market value at the time of transfer, determined without regard
to any restriction other than a restriction which by its terms will never lapse,
of such property is: $_________________.

6.     The amount (if any) paid for such property is: $_________________.

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

Dated: ___________________ ,______ ___________________   Taxpayer

The undersigned spouse of taxpayer joins in this election.

Dated: ___________________ ,______ ___________________   Spouse of Taxpayer

--------------------------------------------------------------------------------